         Case 4:20-cv-01268-BSM Document 4 Filed 12/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JESSICA HUTCHINSON                                                              PLAINTIFF

v.                           CASE NO. 4:20-CV-01268-BSM

PARKER, et al.                                                               DEFENDANTS

                                          ORDER

       This case is dismissed without prejudice because Jessica Hutchinson has failed to

comply with the order [Doc. No. 2] directing her to pay the full filing fee or apply to proceed

in forma pauperis by November 21, 2020. See Local Rule 5.5(c)(2). It is certified that an

in forma pauperis appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 2nd day of December, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
